     Case 2:20-cv-02428-SAC-KGG Document 42 Filed 12/02/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF KANSAS,

KENNETH MOORE

                        Plaintiff,

      Vs.                                              No. 20-2428-SAC

C.R. BARD, INC., BARD
PERIPHERAL VASCULAR, INC.,
MCKESSON CORPORATION, et al.,

                        Defendants.


                         MEMORANDUM AND ORDER

            The court filed an order on November 19, 2020, (ECF# 40), that

not only summarized how this case came to be transferred here but also

addressed the two pending motions to dismiss. The order denied the motion

to dismiss filed by C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard

defendants”) as moot. Id. The order also directed the plaintiff Kenneth

Moore (“Moore”) to show cause why the court should not consider and

decide the defendant McKesson Corporation’s motion to dismiss as

uncontested. Id. The plaintiff Moore has responded stating that he “does not

oppose or contest” McKesson’s motion to dismiss (ECF# 11) without

prejudice for lack of subject matter jurisdiction. ECF# 41. The court’s prior

order noted that McKesson was asking for dismissal without prejudice

because it was a non-diverse defendant fraudulently joined for which subject

                                       1
     Case 2:20-cv-02428-SAC-KGG Document 42 Filed 12/02/20 Page 2 of 2




matter jurisdiction was lacking.

            The court finds that the United States District Court for the

Northern District of Texas exercised removal jurisdiction over this case by

severing and transferring it. The plaintiff does not challenge this court’s

subject matter jurisdiction and does not oppose McKesson’s motion to

dismiss. Accepting the facts and arguments on their face as presented in the

notice of removal, the court will grant McKesson’s pending motion to

dismiss.

            IT IS THEREFORE ORDERED that the defendant McKesson’s

motion to dismiss without prejudice (ECF# 11) is granted as unopposed and

uncontested.

            Dated this _2nd_ day of December, 2020, Topeka, Kansas.



                        ____/s Sam A. Crow______________________
                        Sam A. Crow, U.S. District Senior Judge




                                       2
